Citation Nr: 1745865	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss, to include the assignment of an extraschedular evaluation, on appeal from an initial grant of service connection.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel
INTRODUCTION

The Veteran had active duty service from February 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at an August 2010 hearing before the undersigned.  A transcript of those proceedings is of record.  The matter was remanded by the Board in September 2011 and September 2014 for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss has manifested by no worse than Level VII hearing in the right ear and Level V hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  An adequate notice letter was sent to the Veteran in June 2009.

II.  Schedular Evaluation for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss warrants an initial rating higher than 30 percent.  He has submitted written correspondence describing how he struggles with speech discrimination, and that this difficulty understanding speech has made his job at a school more difficult.  In a letter received in August 2010, he wrote that he had been fitted for hearing aids, which helped his speech discrimination to improve tremendously.  At an August 2010 Board hearing, the Veteran stated that it is difficult for him to hear anyone speak, that he needs the volume on the television set very high, and that he has had problems hearing children at his job.  The Veteran's spouse discussed how it has caused social problems due to his difficulties hearing what people are saying.

A July 2010 letter from colleague and speech pathologist B.S. stated that the Veteran had difficulty hearing casual conversations, conversations in group settings, and open field presentations.  The Veteran has also submitted multiple letters from his colleagues at the school where he works.  They wrote that the Veteran often has to ask witnesses that he interviews to repeat themselves, and that he has sometimes heard them incorrectly, and his information had to be corrected by another investigator.  One administrator wrote that the Veteran has misunderstood her and this resulted in his not showing up for meetings at times.  His supervisor wrote that the Veteran cannot always hear what he is saying and that he often needs to be looking directly at him in order to read his lips.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505   (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

At an August 2009 VA examination, the Veteran reported having difficulty hearing conversational speech, kids, and higher pitches at times.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
70
75
80
66
LEFT
35
65
70
70
60

Speech discrimination scores were 88 percent in the right ear, and 92 percent in the left ear.  The examiner found that the Veteran had mild to severe sensorineural hearing loss.  Applying the findings from the August 2009 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II in the left ear.  Where hearing loss is at Level III and Level II, a 0 percent rating is assigned.  38 C.F.R. § 4.85.

At a December 2011 VA examination, the Veteran reported that he misunderstood speech and had difficulty hearing in the presence of competing noise.  He had no complaints of otalgia, otorrhea, or dizziness, and no history of ear infection of surgery.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
70
80
90
70
LEFT
35
70
75
75
64

Speech discrimination scores were 66 percent in the right ear, and 72 percent in the left ear.  Applying the findings from the December 2011 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the right ear and Level V in the left ear.  Where hearing loss is at Level VII and Level V, a 30 percent rating is assigned.  Id.


The Veteran most recently attended a VA audiological examination in November 2014.  He discussed how he misses conversation sometimes, has to use full volume on this phone, and sometimes has to ask children he is interviewing at work to repeat themselves.  He stated that hearing loss causes him embarrassment, and that his employer has added an additional investigator to monitor his performance at work.  Puretone threshold testing showed:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
75
90
90
76
LEFT
55
75
80
85
74

Speech discrimination scores were 82 percent in the right ear, and 76 percent in the left ear.  Applying the findings from the November 2014 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level V in the left ear.  The puretone thresholds for the left ear can also be applied to Table VIA.  This results in a finding of Level VI hearing loss in the left ear.  Where hearing loss is at Level V and Level VI, a 20 percent rating is assigned.  Id.

The Veteran has also submitted audiological examination reports from private audiologists.  The private audiograms show the following:


HERTZ

March 2009
1000
2000
3000
4000
AVERAGE
RIGHT
30
60
60
75
56
LEFT
25
60
60
70
54

April 2009
RIGHT
35
60
65
75
59
LEFT
35
65
65
70
59

July 2010
RIGHT
45
70
80
90
71
LEFT
45
65
70
85
66
Speech discrimination scores were provided for the April 2009 and July 2010 evaluations, but it was not indicated that they were performed with the Maryland CNC word list.  Because these evaluations are not shown to be based on the Maryland CNC wordlist, these test results are inadequate for rating purposes.  See 38 C.F.R. § 4.85(a).  The puretone threshold test results found at these examinations are consistent with those found at the VA examinations, and, on their own, do not provide a basis for a rating higher than 30 percent.  There are no other medical records indicating any more severe hearing loss which would allow for any higher rating.

After reviewing all of the evidence, the Board finds that no rating higher than 30 percent can be assigned.  The most severe manifestation of hearing loss was found at the December 2011 VA examination, at which Level VII and Level V hearing loss was found, and a 30 percent rating, for the entire period on appeal, has been assigned on that basis.  The Veteran has not submitted any additional evaluations or other evidence that shows that a higher rating has been warranted at any time during the appeal or indicated that such evidence exists.  In the absence of clinical evidence showing that the criteria for a rating higher than 30 percent is warranted, the claim must be denied.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann, 3 Vet. App. 345.  The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations, at his September 2014 Board hearing, and in written submissions from the Veteran and his colleagues.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported having difficulty hearing conversation and needing to ask people to repeat themselves, needed to make television and telephone volumes higher, and reading lips to better understand speech, all of which are reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the Board finds these examinations to be sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the Veteran's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a rating higher than 30 percent at any time during the current appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Evaluation for Bilateral Hearing Loss

The Veteran's representative has also argued that extraschedular evaluation should be considered, because the Veteran's hearing loss causes him problems at work, where his job involves listening to children speak about highly sensitive topics.  The Veteran reported that his school employer has had to make special accommodations for him, including occasionally having another employee sit in on his counseling.

The Board has therefore also considered whether an extraschedular rating is warranted for service-connected hearing loss.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette, 28 Vet. App. 366 (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations and needing to regularly ask others to repeat themselves, which causes difficulties functioning in social environments and at his place of employment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).
The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in both social and occupational environments due to hearing loss.  

Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").  

There is no indication that the Veteran's functional impairment caused by hearing loss is significantly beyond what would be expected from the levels of impairment shown on examination.  While the letters from the Veteran's work colleagues indicate that his hearing loss does make his job more challenging and requires some special accommodations, administrator A.S. wrote in January 2015 that the Veteran "does a fantastic job at keeping our staff and students safe," even though he is dealing with additional challenges from the hearing loss.  The letters from the Veteran had his colleagues indicate that while his job has been made more difficult, his employer has also been able to make some accommodations that allow him to continue being a safe and effective school employee.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is service connected only for bilateral hearing loss and tinnitus; furthermore, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


